
	
		I
		112th CONGRESS
		2d Session
		H. R. 6624
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2012
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Communications Act of 1934 to require the
		  Federal Communications Commission to prescribe rules regulating inmate
		  telephone service rates.
	
	
		1.Short titleThis Act may be cited as the
			 Family Telephone Connection Protection
			 Act of 2012.
		2.FindingsThe Congress finds that:
			(1)It is the policy
			 of the United States to ensure that all Americans are afforded just and
			 reasonable communications services, including those families that pay rates for
			 inmate telephone service.
			(2)The telephone is
			 the primary method by which individuals correspond and maintain contact with
			 family members who are incarcerated in correctional institutions.
			(3)Except for
			 emergency purposes, family members are not allowed to call people incarcerated
			 in correctional institutions; incarcerated persons are typically allowed to
			 call family members and other pre-approved individuals only through payphones
			 physically located on the premises of correctional institutions.
			(4)Inmate telephone
			 service in correctional institutions often is limited to collect
			 calling.
			(5)Regardless of
			 whether the prisoners’ calls are placed collect or through a debit account, the
			 prisoners’ family members typically pay for the calls, either through their
			 telephone bills, in the case of collect calls received from prisoners, or by
			 making deposits directly into prisoners’ debit accounts.
			(6)It is clear from
			 various studies that maintaining frequent and meaningful communications between
			 people who are incarcerated and family members is key to the successful social
			 reintegration of formerly incarcerated individuals. Such contact reduces
			 recidivism and facilitates rehabilitation, which in turn reduces crime and the
			 future costs of imprisonment.
			(7)Frequent
			 communications between incarcerated persons and family members is burdened, and
			 in some cases, prevented, by excessive inmate telephone service rates.
			 Excessive inmate telephone service rates thus weaken the family and community
			 ties that are necessary for successful reentry into society by persons who were
			 formerly incarcerated and the reduction in crime resulting from successful
			 reentry.
			(8)Innocent citizens
			 are paying excessive telephone charges simply due to having a family member or
			 loved one who is incarcerated.
			(9)The rates for
			 calls from correctional institutions are some of the highest rates in the
			 United States, with some per-minute charges reaching $1 and service or
			 connection charges of $3.00 per call.
			(10)Information
			 compiled by the Congress and the Federal Communications Commission shows that
			 the high rates are due in part to the lack of competition between telephone
			 companies that provide long distance inmate telephone service to correctional
			 institutions.
			(11)There are no
			 competitive forces providing incentives for those carriers to lower prices or
			 operate efficiently because, unlike the mass market, only one carrier is
			 typically permitted to provide long distance inmate telephone service within
			 each correctional institution.
			(12)High calling rates also are due in part to
			 commissions that carriers pay to correctional institution administrators for
			 the exclusive right to provide long distance inmate telephone service in a
			 correctional facility. In some cases, such commissions can account for as much
			 as 60 percent of the total revenues received from the use of prison
			 payphones.
			(13)The collection of
			 such commissions by correctional institution administrators and State
			 departments of correction based upon interstate telecommunications revenues is
			 a burden on interstate commerce.
			(14)Due to the lack
			 of competition for telephone services within correctional institutions,
			 families of people in prison, many of whom have low incomes, cannot choose the
			 long distance carrier with the lowest calling rates and must pay the excessive
			 rates charged by the carrier having the exclusive right to provide long
			 distance service to the correctional institution from which the call
			 originates.
			(15)The Commission
			 has the expertise and authority to regulate inmate telephone service. Because
			 parties to Commission rulemaking proceedings have raised issues regarding its
			 authority to implement meaningful relief for excessive inmate telephone service
			 rates, Congress finds it necessary and appropriate to reaffirm that the
			 Commission has the authority to implement the types of relief set forth in this
			 Act.
			3.Restrictions on
			 the provision of inmate telephone service
			(a)DefinitionsSection
			 226(a) of the Communications Act of 1934 (47 U.S.C. 226(a)) is amended adding
			 at the end the following new paragraphs:
				
					(10)The term
				collect or collect call refers to a telephone call
				from a person incarcerated in a correctional institution that is billed to the
				subscriber receiving the call.
					(11)The term
				commission refers to a fee or other payment by a provider of
				inmate telephone service to an administrator of a correctional institution,
				department of correction, or similar entity, based upon, or partly upon, inmate
				telephone service revenue.
					(12)The term
				debit account refers to the payment of inmate telephone service
				through a prisoner’s prepaid card or other account, which can be accessed only
				through an access code, personal identification number, or similar
				identifier.
					(13)The term
				inmate telephone service includes the provision of telephone
				service enabling persons incarcerated in correctional institutions to originate
				interstate calls at payphones or other telephones that are designated for
				prisoners’ personal use, regardless of whether the calls are collect, paid
				through a debit account, or paid through any other means.
					(14)The term
				provider of inmate telephone service means any common carrier that
				provides inmate telephone service or any other person determined by the
				Commission to be providing inmate telephone
				service.
					.
			(b)RegulationsSection
			 226 is further amended—
				(1)by redesignating
			 subsection (i) as subsection (k); and
				(2)by inserting after
			 subsection (h) the following new subsections:
					
						(i)Regulation of
				inmate telephone service
							(1)RatesIn
				order to ensure that charges for inmate telephone service are just, reasonable,
				and nondiscriminatory, the Commission shall consider, either in a rulemaking
				proceeding that is pending as of the date of enactment of the
				Family Telephone Connection Protection Act of
				2012 or in a new rulemaking proceeding, the following types of
				regulation of inmate telephone service, all of which are within the
				Commission’s jurisdiction and authority:
								(A)Prescribing a
				maximum uniform per-minute compensation rate.
								(B)Prescribing a
				maximum uniform service connection or other per-call compensation rate.
								(C)Prescribing
				variable maximum compensation rates depending on such factors as carrier costs,
				the size of the correctional facility served, and other relevant factors
				identified by the Commission.
								(D)Requiring
				providers of inmate telephone service to offer both collect calling and debit
				account services.
								(E)Prohibiting the
				payment of commissions by providers of inmate telephone service to
				administrators of correctional institutions, departments of correction, and
				similar entities.
								(F)Requiring
				administrators of correctional institutions, departments of correction, and
				similar entities to allow more than one provider of inmate telephone service to
				provide interstate inmate telephone service at a correctional institution in
				order that prisoners have a choice of such providers.
								(2)ScopeThe regulations adopted by the Commission
				shall be technologically neutral and shall not jeopardize legitimate security
				and penological interests. To the extent the Commission regulations reduce or
				eliminate the revenue derived by administrators of correctional institutions,
				departments of correction, and similar entities from the receipt of
				commissions, such effects of Commission regulations shall not be considered as
				jeopardizing or otherwise affecting legitimate security or penological
				interests.
							(3)Deadlines and
				periodic reviewThe Commission shall prescribe regulations to
				implement the provisions of this subsection within one year after the date of
				enactment of the Family Telephone Connection
				Protection Act of 2012. The Commission shall review, on a
				triennial basis, the regulations promulgated under this subsection, including
				whether any Commission-established compensation rates should be
				modified.
							(4)State
				preemptionTo the extent that any State requirements are
				inconsistent with the Commission’s regulations affecting or pertaining to
				interstate inmate telephone service, including restrictions on the payment of
				commissions based upon interstate inmate telephone service revenues or
				earnings, the Commission’s regulations on such matters shall preempt such State
				requirements.
							(j)Inmate telephone
				service fully subject to sections 251 and 252
							(1)In
				generalInmate telephone service is fully subject to the
				requirements of sections 251 and 252 of this Act.
							(2)RestrictionNo
				provider of inmate telephone service may block or otherwise refuse to carry a
				call placed by an incarcerated person on the grounds that the provider has no
				contractual or other arrangement with the local exchange carrier serving the
				intended recipient of the call or other common carrier involved in any portion
				of the transmission of the
				call.
							.
				
